May 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             ALBERT MORRIS AND TILDA MORRIS, Appellants

NO. 14-13-00931-CV                     V.

SAND CANYON CORP., F/K/A OPTION ONE MORTGAGE CORPORATION,
 AMERICAN HOME MORTGAGE SERVICING, INC., N/K/A HOMEWARD
   RESIDENTIAL, INC., AND WELLS FARGO BANK, N.A., TRUSTEE,
                           Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellees, Sand Canyon
Corp., f/k/a Option One Mortgage Corporation, American Home Mortgage
Servicing, Inc., n/k/a Homeward Residential, Inc., and Wells Fargo Bank, N.A.,
Trustee, signed July 22, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, Albert Morris and Tilda Morris, jointly and severally,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.